DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004199032A patent publication (the ‘032 publication).
Regarding claim 1, the ‘032 publication discloses a waveguide (Fig. 4), comprising: a first core (central one of three cores 22) having a first refractive index (inherent); a second core (left one of three cores) having a second refractive index (inherent since claim does not limit the first and second indices to be same or different), the second core being spaced apart from and 5parallel with the first core (by a clad layer 23); a cladding (including upper and lower cladding layer 21, 23, made of oxetane resin) surrounding the first core and the second core, the cladding having a refractive index lower than the first refractive index and the second refractive index (an oxetane resin having a refractive index larger by about 0.2 to 2.0% than that of the oxetane resin of the cladding layer is employed), and wherein an interstitial portion of the cladding is located between the first core and the second core (a portion of the upper cladding layer 23 is sandwiched between the first and second cores); and 10wherein a first region (e.g., a region of the upper cladding layer 23 above the first core) of the cladding adjacent to the first core is color dyed (a black dye is added to both the lower and upper cladding layers, but the claim does not limit whether other regions are dyed).
Regarding claim 3, since the first region is not specifically defined in size or shape, any arbitrary part of the cladding adjacent to and smaller than the core may be designated at the first region.
Regarding claim 7, all three cores 22 are formed of the same material.
Regarding claim 10, 11, the cores have a substantially square cross section as illustrated in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2010/0074575 by Hamada in view of WO2017/147573 patent publication by Shepherd et al. 
Regarding claim 1, Hamada teaches a waveguide (para[0057], the optical waveguide 10, three cores 11 are formed within a single cladding 12), comprising: a first core having a first refractive index (para. [0019], the core in each channel has a refractive index of approximately 1.53); a second core having a second refractive index (para. [0019], [0057], the core in each channel has a refractive index of approximately 1.53), the second core being spaced apart from and parallel with the first core (para. [0078], illustrated in Figures 1, 2C); a cladding (single cladding 12) surrounding the first core and the second core (Figs. 1, 2A-2C; para.[0057]), the cladding having a refractive index lower than the first refractive index and the second refractive index (para. [0019], the cover cladding has a width of 10um, a film thickness of 100um, and a refractive index of approximately 1.50), and wherein an interstitial portion of the cladding is located between the first core and the second core (para. [0057], illustrated in Figs. 2A-2C).  Hamada does not teach a first region of the first core adjacent to the cladding or a first region of the cladding adjacent to the first core is color dyed.  Shepherd teaches a waveguide (Abstract) comprising a first region of a first core adjacent a cladding or a first region of the cladding adjacent to a first core is color dyed (para. [0284], “The dyes or particles can be directly added to the core of the waveguide, such as by pasting a thin layer or imbibing via diffusion, or the dyes or particles can be mingled to the cladding for the same purpose). It would have been obvious to a person having ordinary skill in the art to use the first region of a first core adjacent a cladding or a first region of a cladding adjacent to a first core is color dyed of Shepherd in the waveguide of Hamada, so as to allow 
Deformation sensing along the waveguide (para. [0283]) 
Regarding claim 2, Shepherd further suggests the first color-dyed region is of the first core and adjacent to the interstitial cladding (para. [0284], the dyes or particles can be directly added to the core of the waveguide, such as by pasting a thin layer).
Regarding claim 4, Shepherd further suggests the cladding comprises silicone (para. [0053], the pre-elastomer cladding material is a silicone composite).
Regarding claim 5, Shepherd further suggests the first core and/or the second core comprises polyurethane (para. [0140], the core material of the waveguide is a transparent polyurethane rubber).
Regarding claim 7, Hamada further teaches the first refractive index is the same as the second refractive index (para. [0019], the core in each channel has a refractive index of approximately 1.53).
Regarding claim 8, Hamada further teaches the first core has a diameter of 10um to 5cm, inclusive, and/or a cross sectional area of 100um2 to 25cm2, inclusive (para. [0019], the core in each channel has a 35um quadrature (0.12cm2 area)).  While neither Hamada nor Cornell specifically teaches including all um integer um or um2 values and ranges therebetween, it would have been obvious to one of ordinary skill in the art to optimize the diameter and/or the cross sectional area to include all um integer um or um2 values and ranges therebetween, as result effective variables, based on routine experimentation, to optimize the transmission in the waveguide (Hamada, para. [0019], [0020)).
Regarding claim 9, Hamada further teaches the second core has a diameter of 10 um to 5cm inclusive and/or a cross sectional area of 100um2 to 25cm2, inclusive, (para[0019], the core in each channel has a 35um quadrature (0.12cm2area)).  While neither Hamada nor Cornell specifically teaches including all um integer um or um2 values and ranges therebetween, it would have been obvious to one of ordinary skill in the art to optimize the diameter and/or the cross sectional area to include all um integer um or um2 values and ranges therebetween, as result effective variables, based on routine experimentation, to optimize the transmission in the waveguide (Hamada, para. [0019], [0020)).
Regarding claim 10, Hamada further teaches the first core has a cross-sectional shape that is circular, polygonal, or the like (square/polygon as illustrated in Fig. 1).
Regarding claim 11, Hamada teaches the second core has a cross-sectional shape that is circular, polygonal, or the like (square/polygon as illustrated in Fig. 1).
Regarding claim 12, Shepherd further suggests the first core and the second core are made from a material with a higher hardness than the material of the cladding (para. [0052] disclosing polyurethane rubber cores; [0139] disclosing Vytaflex 20 polyurethane rubber which has a Shore A hardness of 20 and cladding of Solaris which has a Shore A hardness of 15).
Regarding claim 13, Shepherd further suggests the first core has one or more additional color-dyed regions (para. [0283], The middle diagram is an example of waveguide with light absorbing dyes; illustrated in Fig. 48, showing red, green and blue regions).
Regarding claim 17, Hamada further teaches the waveguide further comprising a third core adjacent to the first core and a second interstitial cladding is located between the third core and the first core (para.[0057], three cores are illustrated in Fig. 1)  Hamada does not teach a second region of the first core adjacent to the second interstitial cladding is color dyed.  However, Shepherd suggests a second region of a first core adjacent cladding is color dyed (para. [0283]-[0284], The middle diagram is an example of waveguide with light absorbing dyes; illustrated in Fig. 48, showing red, green and blue regions).  It would have been obvious to a person having ordinary skill in the art to use the second region of the first core adjacent to the second interstitial cladding is color dyed.  However, Shepherd suggests a second region of a first core adjacent cladding is color dyed of Shepherd in the waveguide of Hamada, to allow deformation sensing along the waveguide (para. [0283], deformation sensing along the light guide is achieved), which would have been a useful application of the waveguide of Hamada.
Regarding claim 18, Shepherd further suggests a sensor comprising a waveguide and a broad-spectrum light source (para. [0283]-(0285], a broad spectrum light source is coupled into the stretchable light guide) and Hamada further teaches a waveguide (para. [0027], [0057], A typical light-receiving body includes: a photoelectric conversion section that converts a received light into a charge; and an electrode pair that collects the charge generated by the photoelectric conversion section, three cores 11 are formed within a single cladding 12, and a light source 13 and a light-receiving section 14 are embedded within each of the cores 11); a light source coupled to an input end of the first core (para. [0057], three cores 11 are formed within a single cladding 12, and a light source 13 and a light-receiving section 14 are embedded within each of the cores 11); a first detector coupled to an output end of the first core (para. [0027], [0057], A typical light-receiving body includes: a photoelectric conversion section that converts a received light into a charge; and an electrode pair that collect the charge generated by the photoelectric conversion section, three cores 11 are formed within a single cladding 12, and a light source 13 and a light-receiving section 14 are embedded within each of the cores 11); and a second detector coupled to an output end of the second core (Fig. 2A and para.[0027], [0057], A typical light-receiving body includes: a photoelectric conversion section that converts a received light into a charge; and an electrode pair that collects the charge generated by the photoelectric conversion section,  three cores 11 are formed within a single cladding 12, and a light source 13 and a light-receiving section 14 are embedded within each of the cores 11).  It would have been obvious to a person having ordinary skill in the art to provide a sensor comprising the waveguide of Hamada in view of Shepherd to provide deformation sensing along the waveguide (para. [0283], As the region with green light absorbing dyes is pressed, intensity of all RGB decreases, with power output of green light decreasing the most, deformation sensing along the light guide is achieved).
Regarding claim 19, Shepherd further suggests the sensor further comprising a controller in
electronic communication with the first detector, the controller configured to determine a position and/or magnitude of an external force based on light received at the first detector and/or the second detector (para. [0283]-[0285], As the region with green light absorbing dyes is pressed, intensity of all RGB decreases, with power output of green light decreasing the most.  The same principle explains the sensing of deformation in other dyed regions.  Therefore, deformation sensing along the lightguide is achieved. The spectrometer, semiconductor-based RGB color sensor, or other device can be connected to a controller to determine the location of the strain). It would have been obvious to a person having ordinary skill in the art to use the controller of Shepherd in the sensor of Hamada, so that the controller would have been connected to the first detector and the second detector, because the disclosure of Shepherd would have allowed deformation sensing along the waveguide (para. [0283], deformation sensing along the lightguide is achieved), which would have been a useful application of the waveguide of Hamada.
Regarding claim 20, Hamada further teaches the input end of the first core is at an opposite end of the first core from the input end (para. [0057], illustrated in Fig. 1, three cores 11 are formed within a single cladding 12, and a light source 13 and a light-receiving section 14 are embedded within each of the cores 11 and are facing each other).
Regarding claim 21, Shepherd further suggests a method of detecting a deformation of a
waveguide(para. [0283], deformation sensing along the lightguide is achieved), comprising: providing a sensor (para. [0283]-[0285], multi-wavelength sensor. In the diagram on the left, a broad spectrum light source is coupled into the stretchable lightguide); detecting a light change at the output end of the first core (para. [0285], The power output of the waveguide for different wavelengths can be measured using color sensor); and differentiating and/or measuring the deformation of the waveguide based on the detected light change (para. [0285], The spectrometer, semiconductor- based RGB color sensor, or other device can be connected to a controller to determine the location of the strain).  It would have been obvious to a person having ordinary skill in the art to use the method of Shepherd in the sensor of Hamada, so that light change would have been detected at the output end of the first core and the second core, to allow deformation sensing along the waveguide (para. [0283], As the region with green light absorbing dyes is pressed, intensity of all RGB decreases, with power output of greenlight decreasing the most, deformation sensing along the lightguide is achieved).
Regarding claim 22, Shepherd further suggests the light change comprising light intensity change and RGB change (para. [0283]- [0285], as the region with green light absorbing dyes is pressed, intensity of all RGB decreases, with power output of green light decreasing the most. The same principle explains the sensing of deformation in other dyed regions).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada and Shepherd as applied to claim 1 above, and further in view of U.S. PGPub 2014/0205300A1 by Hemenway Jr. et al.  Hamada and Shepherd suggest the waveguide of claim 1 but not a cross-sectional area of the first core is larger than a cross-sectional area of the second core.  Hemenway teaches a cross-sectional area of the first core (244) is larger than a cross-sectional area of the second core (242) (para. [0034], the first core 242, the third core 246, and the fifth core 250 can each have a first core diameter D1 and the second core 244 and the fourth core 248 can each have a second core diameter D2.  Crosstalk can be mitigated when the first core diameter D1 is smaller than the second core diameter D2).  It thus would have been obvious to a person having ordinary skill in the art to use a cross-sectional area of the first core is larger than a cross-sectional area of the second core as suggested by Hemenway in the waveguide of Hamada, for the same advantage. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to further teach or suggest the first color-dyed region and/or the one or more additional color-dyed regions do not overlap one another along a longitudinal length of the first core, when considered in view of the rest of the limitations of the base claim.
Claims 15, 16 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to further teach or suggest the first color-dyed region overlaps with an additional color-dyed region along the length of the first core, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPub20090080848 discloses a color dyed layer over cladding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883